COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 TELETRAC, INC.,                               §
                                                              No. 08-13-00009-CV
                            Appellant,         §
                                                                 Appeal from the
 v.                                            §
                                                           171st Judicial District Court
 RUSSELL TRANSPORT, INC.,                      §
                                                            of El Paso County, Texas
                            Appellee.          §
                                                             (TC#2011-DCV09158)
                                               §


                               MEMORANDUM OPINION

       Appellant, Teletrac, Inc., has moved to dismiss its appeal against Appellee, Russell

Transport, Inc., in the above-numbered cause. As permitted by the Rules of Appellate Procedure,

this Court may dismiss an appeal “[i]n accordance with a motion of appellant . . . unless

[dismissing the appeal] would prevent a party from seeking relief to which it would otherwise be

entitled.” TEX.R.APP.P. 42.1(a)(1). The motion to dismiss has been on file with this Court more

than ten days, and indicates it has been served upon each attorney of record. The certificate of

conference attached to the motion indicates that the motion is unopposed. Because Appellant has

complied with the requirements of Rule 42.1(a)(1) and no opposing party has sought relief, we

grant the motion to dismiss and dismiss the appeal. Costs are assessed against Appellant. See

TEX.R.APP.P. 42.1(d)(absent agreement of the parties, the court will tax costs against the
appellant).



February 27, 2013
                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                               2